             Case 3:16-md-02741-VC Document 11882 Filed 10/05/20 Page 1 of 3



 1
                              IN THE UNITED STATES DISTRICT COURT
 2
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4

 5   RICHARD L. HAMMETT                                 )   Case No: 3:20-cv-06236
     and MARY HAMMETT,                                  )
 6                                                      )   Re: Dkt. No. 8
                Plaintiffs,                             )
 7                                                      )
                   v.                                   )
 8                                                      )
     MONSANTO COMPANY and                               )
 9   JOHN DOES 1-50,                                    )
                                                        )
10              Defendants.                             )
                                                        )
11

12            PLAINTIFFS’S RESPONSE TO MONSANTO COMPANY’S MONTHLY
                REPORT IN RESPONSE TO PTO NO. 183 RE NON-COMPLIANT
13                    LAWSUIT DIRECTLY FILED IN THIS DISTRICT
14
            On October 1, 2020, defendant Monsanto Company filed its monthly PTO 183 reporting
15
     identifying the above-captioned action as having been directly filed in this Court despite a lack
16
     of appropriate venue. Plaintiffs concede defendant’s point, having erroneously filed this action
17

18   before this Court rather than in the proper venue of the United States District Court for the

19   Southern District of California.
20
            However, unlike the actions at issue in PTO 183, plaintiffs here did not file a multi-
21
     plaintiff complaint in contradiction of the rules of personal jurisdiction and venue. The
22
     undersigned counsel and firm further have no prior history of such multi-plaintiff or procedurally
23

24   abusive filings. Instead, plaintiffs erroneously filed in this Court due to a data entry error that

25   misidentified the court in which their action should be filed. Plaintiffs, and the undersigned
26
     counsel responsible for this error, apologize for their inadvertent mistake.
27
            Having now recognized and acknowledged this error, plaintiffs respectfully request that
28
     this Court transfer their action to the Southern District of California pursuant to 28 USC §


                                                      -1-
             Case 3:16-md-02741-VC Document 11882 Filed 10/05/20 Page 2 of 3


     1404(a) (“For the convenience of parties and witnesses, in the interest of justice, a district court
 1

 2   may transfer any civil action to any other district or division where it might have been brought”).

 3   Alternatively, as plaintiffs’s action is substantively destined for inclusion in MDL 2741,
 4
     defendants’ consent would similarly permit it to remain before this Court for the sake of judicial
 5
     economy. Id.
 6

 7
                                                            Respectfully submitted,
 8
                                                      By: /s/ Michael J. Williams
 9                                                        Michael J. Williams, Esq.
10
                                                          Cellino & Barnes, P.C.
                                                          2500 Main Place Tower
11                                                        350 Main Street
                                                          Buffalo, NY 14202-3725
12                                                        Telephone Number 1.716.888.8888
13                                                        Fax Number 1.716.854.6291
                                                          michael.williams@cellinoandbarnes.com
14                                                        Attorney for Plaintiffs
15

16

17

18

19

20

21

22
                                          CERTIFICATE OF SERVICE
23
             I hereby certify that on October 2, 2020, I electronically filed the foregoing document
24
     with the Clerk of the Court using the CM/ECF system which will send the notification of such
25
     filing to all attorneys of record.
26

27
                                                            /s/ Michael J. Williams____

28




                                                      -2-
      Case 3:16-md-02741-VC Document 11882 Filed 10/05/20 Page 3 of 3
[Type text]




[Type text]
